internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-105537-99 date date company company company group partnership partnership p m n state o property property dollar_figurex dollar_figurez taxable_year dear this letter responds to your date ruling_request and subsequent correspondence submitted on behalf of company concerning sec_1362 of the internal_revenue_code company is a member of a controlled_group with company and subsidiaries group company and company have percent common brother-sister ownership company is a c_corporation incorporated in state with accumulated_earnings_and_profits it proposes to elect to be treated as an s_corporation under sec_1361 of the code company represents that before making its s election it will own a p percent general_partner interest and a m percent limited_partner interest in partnership which owns a n percent general_partner interest in partnership company 1's income is derived primarily from its leasing business activities in real_estate company 1's officers are primarily responsible for the management of company 1's property and make decisions regarding the property's operation including lease negotiations screening of prospective tenants and major repairs and renovations company a group member acts as an agent for company partnership and partnership company has o employees as agent company performs management accounting executive and transfer agent services it charges and collects fees for these services on a monthly basis fees collected from company partnership and partnership are charged on an arm’s-length basis company 1's officers are employees of company company also has an 8-member board_of directors that oversees strategic management of company 1's property company owns and operates property partnership of which partnership is a n percent partner owns and operates property company performs several services with respect to property these services include but are not limited to soliciting prospective tenants negotiating leases and arranging for tenant reimbursement in addition company monitors property_tax assessments pays property taxes arranges and pays for building and liability insurance collects rents and monitors compliance with lease provisions company also performs several services with respect to property for partnership these services include but are not limited to constructing building improvements as needed preparing reports and monitoring performance against annual operating budgets and maintaining lease files in addition company oversees interior and exterior building maintenance pays property taxes obtains insurance and negotiates lease arrangements and renewals company received gross rental income of dollar_figurex and paid_or_incurred dollar_figurez in operating_expenses for property and property for the taxable_year sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the regulations provides that rents does not include rents derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 of the code provides that if at the close of a taxable_year an s_corporation has accumulated_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation sec_1375 of the code provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 in revrul_71_455 1971_2_cb_318 the taxpayer a corporation elected pursuant to former sec_1372 the predecessor to sec_1362 to be a subchapter_s_corporation the taxpayer which owned and operated motion picture theaters entered into a joint_venture as a partner to own and operate a motion picture theater for the tax_year the joint_venture realized total gross_receipts of 40x dollars and had total ordinary and necessary business_expenses of 50x dollars resulting in a loss of 10x dollars the joint_venture had no other items of income gain loss deduction or credit for the tax_year revrul_71_455 holds that the taxpayer’s distributive_share of gross_receipts from the joint_venture rather than its distributive_share of ordinary_loss from such venture was to be used in applying the passive_investment_income test under former sec_1372 of the code based solely on the information submitted and the representations made we conclude that company 1's gross_receipts from rents from property is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 or sec_1375 of the code in addition we conclude that company 1's gross_receipts allocated to it from property with respect to company 1's interest in partnership and partnership 1's interest in partnership is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 or sec_1375 of the code further we conclude that company 1's gross_receipts include its distributive_share of partnership 1's gross_receipts which includes partnership 1's n percent ownership in partnership for purposes of sec_1362 of the code to determine whether more than percent of company 1's gross_receipts are passive_investment_income in addition the character of company 1's distributive_share of gross_receipts rental income from partnership will be the same as the character of the gross_receipts to partnership except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether company is a small_business_corporation eligible to make an s election this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted we are sending a copy of this ruling to company 1’s authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
